******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. VICTOR SMALLS
                (SC 19014)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
          Argued April 23—officially released June 10, 2014

  Raymond L. Durelli, assigned counsel, for the appel-
lant (defendant).
   Rita M. Shair, senior assistant state’s attorney, with
whom were David I. Cohen, state’s attorney, and, on
the brief, James Bernardi, supervisory assistant state’s
attorney, for the appellee (state).
                                  Opinion

   PER CURIAM. The defendant, Victor Smalls, was con-
victed, after a jury trial, of murder in violation of General
Statutes § 53a-54a and carrying a pistol without a permit
in violation of General Statutes § 29-35 (a). The trial
court rendered judgment in accordance with the jury’s
guilty verdict and sentenced the defendant to a total
effective sentence of forty-five years imprisonment. The
defendant appealed from the trial court’s judgment to
the Appellate Court, claiming, inter alia, that the trial
court improperly concluded that there was sufficient
evidence to sustain the defendant’s conviction for mur-
der as either a principal or as an accessory. State v.
Smalls, 136 Conn. App. 197, 202, 44 A.3d 866 (2012).1
The Appellate Court concluded that ‘‘[a]lthough the evi-
dence did not reveal whether it was the defendant or
[the other participant in the shooting] who had fired the
shot that fatally wounded the victim, the jury reasonably
could have determined that there was sufficient concert
of action between the defendant and [the other partici-
pant] to support the accessory allegation’’; id., 204–205;
and, therefore, ‘‘the evidence was sufficient to support
the defendant’s conviction for murder as a principal or
an accessory.’’ Id., 205. Accordingly, the Appellate Court
affirmed the trial court’s judgment. Id., 210. We there-
after granted the defendant’s petition for certification to
appeal, limited to the following issue: ‘‘Did the Appellate
Court properly apply the concert of action doctrine;
see State v. Diaz, 237 Conn. 518, 679 A.2d 902 (1996); in
concluding that there was sufficient evidence to support
the defendant’s conviction for murder as either a princi-
pal or an accessory?’’ State v. Smalls, 306 Conn. 906,
52 A.3d 732 (2012).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
      The appeal is dismissed.
  1
    The defendant also claimed that the trial court improperly found that
there was sufficient evidence to support a finding of probable cause that
the defendant caused the death of the victim, Edgar Sanchez. State v. Smalls,
supra, 136 Conn. App. 205. The Appellate Court rejected this claim; see id.,
205–10; and it is not part of the appeal to this court.